Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in correspondence with Liang Yan on 4/2/2021.

The application has been amended as follows: 

1. - 11. (Canceled)  
12.  (Currently amended) A method for detecting proteomic activity in a sample comprising active proteins, the method comprising the steps of:
providing a population of probes, each of the probes comprising a substrate linked to a DNA construct, the DNA construct comprising one or more amplifiable identification barcode 
contacting the population of probes with the sample comprising active proteins in an initial pool and under conditions and for a sufficient time to allow said protein to turnover via chemical transformation of the substrate of a probe into a product wherein the protein comprises a farnesyltransferase, a protein kinase, or a protease;
quenching protein activity within the initial pool;
combining the probes from multiple samples into an initial pool;
separating the DNA probe constructs of the [[DNA]] initial pool that are linked to the product or that are linked to the , wherein the separating is performed by selectively linking a tag to said probes, wherein the tag is appended utilizing chemical or biochemical steps that selectively modify product molecules, but not substrate molecules, or wherein the tag is appended using chemical or biochemical steps that selectively modify substrate molecules, but not product molecules, and wherein the tag comprises a moiety for selective affinity purification;
quantifying the DNA constructs of the initial [[DNA]] pool and the DNA constructs of the purified pool by quantitative PCR, parallel DNA sequencing or high‐throughput DNA sequencing; and  
detecting the presence or absence of a detectable signal in the quantified DNA constructs, the detectable signal comprising identifying a change in probe frequency between the initial [[DNA]] pool and the purified pool.
13. (Currently amended) The method of claim 12, wherein the step of quantifying the DNA constructs of the [[DNA]] initial pool further comprises determining a probe abundance 
14. (Currently amended) The method of claim 12, wherein the step of separating the DNA probe constructs of the initial [[DNA]] pool that are linked product to form a purified pool further comprises the steps of:
reserving a sample of the initial pool, wherein the initial pool further comprises a population of control probes, each of the control probes comprising either a control product or control unreacted substrate linked to a DNA construct comprising one or more amplifiable identification barcode;
 determining the relative abundance of DNA constructs of the initial pool and
the purified pool by quantitative PCR, parallel DNA sequencing or high-throughput DNA sequencing.
15. (Cancelled).
16. (Currently amended) The method of claim 12, wherein an amplifiable identification barcode region of each DNA construct identifies a source of the sample comprising the [[target]] protein.
17. (Cancelled).	
18. (Currently amended) The method of claim 13, wherein the initial pool further comprises a population of control probes, each of the control probes comprising either a control product or substrate linked to a DNA construct comprising one or more amplifiable identification barcode regions, and further comprising the steps of separating the DNA constructs of the [[DNA]] initial pool that are linked to the control product or control substrate.

the step of separating the DNA constructs of the [[DNA]] initial pool that are linked to the control product or control substrate to form a purified pool further comprises quantifying the DNA constructs  within the purified pool; and 
the step of detecting the presence or absence of a detectable signal further comprises comparing the probe abundance measurement for the purified pool with a probe abundance measurement within the initial pool and comparing to the abundance changes of the control probes between the purified and initial pools.
20 (Cancelled).
21. (Previously presented) The method of claim 12, further comprising the steps of isolating the DNA constructs of the probes of a sample of the initial pool and isolating the DNA constructs of the probes within the purified pool; and
wherein the step of quantifying the DNA constructs of the initial pool and the DNA constructs of the purified pool further comprises performing a quantitative polymerase chain reaction assay on the DNA constructs of the sample of the initial pool and the DNA constructs of the purified pool.
22. (Previously presented) The method of claim 21, wherein the step of detecting the presence or absence of a detectable signal comprises comparing the quantitative polymerase chain reaction results of the sample of the initial pool and the purified pool.
23. (Currently amended) The method of claim 12, wherein a correlation exists between probe abundance change and the functional activity of the of a sample, where the probe abundance change is determined as a ratio between a first probe abundance measurement of the probe in the purified pool as compared to a second probe abundance measurement of the probe said sample.
24. (Cancelled). 
25. (Currently amended) The method of claim 12, wherein where the of a sample comprises an enzyme, a low correlation between the probe abundance measurement of the initial pool and the probe abundance measurement of the purified pool is indicative of enzyme inhibition of the of said sample.
26. (Currently amended) The method of claim 12, wherein the proteomic function comprises enzymatic activity of the of said sample.
27. (Currently amended) The method of claim 12, wherein: 
the population of probes comprises a first subset of probes comprising a first substrate specific to a first target protein and a second subset of probes comprising a second substrate specific to a second target protein; and 
the step of contacting the population of probes with a sample further comprises contacting the first subset of probes with a first sample comprising the first target protein and the second subset of probes with a second sample comprising the second target protein under conditions and for sufficient time to allow the target protein to react with the respective substrate.
28. (Previously presented) The method of claim 27, further comprising the step of pooling the first subset of probes and the first sample with the second subset of probes and the second sample to form the initial pool and wherein each probe of the first subset has information associated with at least one amplifiable identification barcode region thereof identifying of the first subset and each probe of the second subset has information associated with at least one amplifiable identification barcode region thereof identifying of the second subset.

31. (Previously presented) The method of claim 12, further comprising the step of selectively labeling the product of each probe.
32. (Previously presented) The method of claim 31, wherein the step of selectively labeling the product of each probe is performed via chemical biotinylation.
33.  (Previously presented) The method of claim 12, wherein the proteomic function to be detected comprises enzyme activity and the substrate comprises an enzyme substrate
34.  (Previously presented) The method of claim 12, wherein the linker of the DNA-encoded probe is selected from a group consisting of an oligonucleotide, a modified oligonucleotide, and a primer.
35.  (Cancelled).
36. (Previously presented) The method of claim 33, further comprising the step of synthesizing the probes by:
attaching a substrate to a linker to form an oligonucleotide-substrate conjugate; and
appending the substrate of the oligonucleotide-substrate conjugate to a double-stranded DNA having one or more unique amplifiable identification barcode regions for associating with the substrate.
37. (Previously presented) The method of claim 12, wherein the step of separating the probes that comprise product-DNA conjugates from the initial population comprises the use of streptavidin magnetic beads.
38. (Previously presented) The method of claim 33, wherein the step of providing a population of probes further comprises the steps of:

	hybridizing the oligonucleotide-substrate conjugate to a DNA construct.
39. (Previously presented) The method of claim 12, wherein the step of chemically synthesizing an oligonucleotide-substrate conjugate comprises direct peptide synthesis on amine-modified oligonucleotides or post synthetic conjugation using copper-catalyzed azide-alkyne cycloaddition.
40. (Cancelled).
41. (Previously presented) The method of claim 12, wherein the step of providing a population of probes further comprises the step of hybridizing an activity-based protein profiling probe to a double-stranded DNA construct comprising an accepting single-stranded DNA strand.
42. (Previously presented) The method of claim 41, wherein the activity-based protein profiling probe comprises a warhead, a specificity element, and an affinity label.
43. - 52. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant agreed to claim amendments that avoid the prior art of record including that of US 20080305957 which teaches related screening interactions utilizing barcodes including reactions (i.e. [0287]) but which does not teach the combination of the chemical transformation, protein, and separating steps.  The Requirement for Restriction included in the office action of 4/30/2019 is hereby withdrawn and the previously withdrawn claims are rejoined and allowed as detailed in this action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639